Citation Nr: 1120775	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-17 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1  Entitlement to an initial evaluation in excess of 10 percent for back strain with degenerative disc disease.

2.  Entitlement to an initial compensable evaluation for left lateral epicondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1985 to August 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  This matter was remanded in June 2009.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The November 2005 rating decision also denied service connection for bilateral knee, bilateral hip, bilateral foot, and bilateral shoulder disabilities, but these benefits were subsequently granted by rating decision in November 2010.  The issues of service connection for bilateral knee, bilateral hip, bilateral foot, and bilateral shoulder disabilities are therefore no longer in appellate status. 


FINDINGS OF FACT

1.  For the entire period on appeal, there is no forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks.  

2.  For the entire period on appeal, left lateral epicondylitis (minor extremity) is manifested by flexion limited to 135 degrees, extension limited to 0 degrees, supination and pronation limited to 90 degrees; there is no ankylosis, impairment of flail joint, impairment of radius or ulna.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for back strain with degenerative disk disease have not been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2010).  

2.  The criteria for a compensable disability rating for left lateral epicondylitis (minor extremity) have not been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim arises from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA outpatient and private treatment records and he was afforded VA examinations in May 2005, April 2006, and July 2009.  The July 2009 examination report obtained is thorough and contains sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In this regard, the July 2009 examination report contains the pertinent clinical findings relevant to the pertinent diagnostic codes.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Initial Rating Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

It also should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Pursuant to Diagnostic Code 5010, degenerative joint disease is to be rated as analogous to degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this Code, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Note 1 to Diagnostic Code 5003 dictates that the 20 percent and the 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.

Back Strain with Degenerative Disc Disease

Criteria & Analysis

The Veteran has claimed entitlement to an increased initial rating for back strain with degenerative disc disease.  A November 2005 rating decision granted service connection for back strain with degenerative disc disease and assigned a 10 percent disability rating effective September 1, 2005 under Diagnostic Code 5242. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and

100 percent- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The Veteran underwent a VA examination in May 2005.  It was noted that he worked in a desk job and that sitting for prolonged periods aggravated his back pain.  However, he indicated that he was able to do his job well.  He indicated that he had worked as an F16 mechanic during service but had to stop due to joint pains throughout his body.  He reported upper and lower back pain.  He stated that he had pain in the upper back every once in a while that he described as a sharp pain that affected his deep breathing ability.  He reported pain with certain movements about 3 to 4 times a year.  He stated that the pain was quite severe, and that physical therapy and manipulations helped.  He denied any limitation of range of motion in the back due to pain.  He stated that the pain limited range of motion in his arms and that it was aggravated by over head activities so that the Veteran was not able to do the over head activities when he had pain.  He reported that pain could last a variable amount of time and depended on how long it took to have a manipulation performed.  He denied any fatigue, weakness, or incoordination in the thoracic spine with the pain.  He described low back pain as a constant dull pain at 2 out of 10 in severity on average for the previous 2 years.  He stated that low back pain was aggravated with lifting, twisting, sitting or standing for prolonged periods, as well as bending.  He reported that low back pain occasionally flared up to a sharp pain at 10 out of 10 in severity that would limit the range of motion in his back to almost 100 percent.  He stated that he needed help to get up or sit down when he had this flare up.  He reported that the flare up in pain happened a few times a year and lasted for one to two weeks.  He reported that the pain radiated down both legs and he described this as a burning sharp pain down the posterior legs to the knees, usually associated with flare ups in pain.  He denied any incapacitating episodes related to the back disability.  He stated that back pain caused impairment and was aggravated with activities such as vacuuming and occasionally with mowing the lawn so the Veteran had "to take it easy."  He reported that he limited his lifting, with no specific weight given, but that he was very careful when he lifted because lifting and bending aggravated the back pain.  

Upon physical examination, the Veteran did not walk with any apparent limp or use any assistive devices such as crutches or a cane.  He was able to flex to 95 degrees with pain beginning at 65 degrees throughout the range of motion, extend to 10 degrees with pain at 5 degrees, left lateralize to 25 degrees with pain at the extreme, right lateralize to 30 degrees with pain at the extreme, left rotate to 35 degrees with no pain, and right rotate to 40 degrees with no pain.  There was a negative straight leg raise bilaterally, and negative Lasegues sign.  The Veteran was tender over the spine at the T9 level of the mid-back and at the L3 level of the lumbar spine.  The Veteran was nontender to palpation over the back in all other areas.  There was no spasm.  The examiner diagnosed chronic back pain.  The examiner noted that the Veteran suffered from back strain syndrome in the thoracic region, aggravated by over head activities.  In the lumbar spine, the Veteran suffered from lumbar back strain with mild degenerative disk disease as mentioned in a February 2005 MRI.  The examiner noted that the MRI also showed evidence of osteoarthritis in the lumbar spine.  The examiner noted that the Veteran reported that with repetitive use of the lumbar spine, he had increased pain.  The Veteran stated that, in the lumbar spine, he had a decreased range of motion at times due to a flare up in the pain, and flare ups limited his range of motion in the back to almost 100 percent.  He denied any fatigue, weakness, or incoordination with repetitive use.  He reported increased pain in the thoracic region with certain over head activities.  He stated that this would not cause a decreased range of motion in the thoracic spine, however, it would decrease the range of motion with over head activities when he had an increase in pain, as he avoided this due to the pain.  

The Veteran underwent another VA examination in April 2006.  It was noted that he was retired from military service.  He reported fairly constant pain.  He stated that it was "always there" at about a level of 3 to 4 in the central lumbosacral region.  He reported a flare of low back pain every two months or so, with some soreness and stiffness for about a week.  He stated that, in order to avoid flare-ups, he did not do heavy lifting, bending or twisting.  He reported low back pain when he stood in one place for any extended period of time.  He stated that he occasionally had some pain in the left greater than right hip area and lateral thigh area, and sometimes there was some burning and tingling in the left foot.  He denied incapacitating episodes prescribed in the previous twelve months.  

Upon physical examination, he had normal posture, normal gait, and no need for or use of assistive devices.  There was no focal spasm of the lumbar spine.  There was mild left paravertebral muscle tenderness.  Flexion was to 100 degrees, extension was to 35 degrees, left lateral flexion was to 40 degrees, right lateral flexion was to 40 degrees, right rotation was to 65 degrees, and left rotation was to 65 degrees.  There was pain at the extremes of lumbar motion only.  On repetitive motion of the spine, there was no decreased range of motion or weakness or incoordination observed and no fatigue.  There was also no increased pain observed with repetitive motion.  The Veteran had normal muscle bulk and tone with normal motor strength.  Sensory was normal throughout the upper and lower extremities to light touch.  Reflexes were symmetric and within normal limits and negative straight leg raising was to 90 degrees bilaterally.  The examiner diagnosed lumbar strain with lumbago with no evidence of neural foraminal encroachment of any significance and no nerve root impingement and no dermatomal distribution of any neurologic finding.  

The Veteran underwent another VA examination in July 2009.  It was noted that he was currently working in an automotive warehouse doing shipping and receiving and that he did heaving lifting, like loading and unloading trucks.  He related that he could do what he had to but that his supervisor allowed him to let the younger employees do the lifting.  He reported that mid-back pain became more constant since the last examination, and was dull in nature.  He stated that aggravation seemed random, although sometimes extension and twisting with bending caused a flare-up.  He reported walking up to 10 miles a day.  He stated that standing 5 to 10 minutes at a time caused back pain such that he had to either sit or continue walking.  He stated that the pain was quite sharp in nature, lasting up to a week at times, and occurring one to two times a month.  He reported that he could have a longer flare-up every couple of months.  He stated that the last episode lasting up to a month was in December 2008.  He reported that walking around was quite helpful for his back pain.  He stated that symptoms radiated into his legs bilaterally, right greater than left, usually around the lateral hip to the knee and then down to the ankle.  He denied any specific myotomal or dermatomal pattern, and stated that the radiating symptoms could happen once or twice a month.  Otherwise, he described no neoplasms, or radiating neurologic symptoms that were in a myotomal or dermatomal distribution.  He denied bowel or bladder involvement.  He denied incapacitating episodes.  

Upon physical examination, posture and gait were mildly abnormal.  The Veteran had a nonspecific antalgia, mainly stiffness as he moved up and down the hall and within the clinic room.  He did not use or need any assistive or corrective devices.  He had mild para lumbar spasms and tenderness in the same area.  Flexion was to 80 degrees, extension was to 5 degrees, right and left lateral flexion was to 20 and 15 degrees respectively and right and left rotation was to 15 and 20 degrees respectively.  The Veteran reported pain at the end ranges of all those motions.  In particular, there was "more marked pain on left lateral flexion that right rotation felt on the opposite sides of the motion in the para lumbar area."  During repeat motion testing, there were no additional losses of range of motion or loss of function of the spine due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.  The examiner diagnosed lumbar strain with degenerative disk disease.  

There are no documented ranges of pertinent spinal motion which meet the requirements for a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.  For example, at the May 2005 VA examination, the Veteran was able to flex to 95 degrees with pain beginning at 65 degrees throughout the range of motion, extend to 10 degrees with pain at 5 degrees, left lateralize to 25 degrees with pain at the extreme, right lateralize to 30 degrees with pain at the extreme, left rotate to 35 degrees with no pain, and right rotate to 40 degrees with no pain.  Moreover, there is no suggestion of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For example, the Veteran reported no more than mild para lumbar spasms at the July 2009 VA examination.  Additionally, there was no spasm at the May 2005 and April 2006 VA examinations.  No higher rating is warranted under these criteria.

Likewise, the evidence does not show severe intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months to warrant a higher rating under Diagnostic Code 5243.  For example, at the July 2009 VA examination, the Veteran denied any incapacitating episodes  prescribed in the previous twelve months.  

With respect to neurologic abnormalities pursuant to Note (1) of the general rating formula for disease and injuries of the spine, there are no objective neurologic conditions that would warrant a separate disability rating under evaluation of criteria for nerve disability.  See 38 C.F.R. § 4.124a.  The Board notes that the Veteran reported that pain radiated down both legs.  However, at the April 2006 examination, the Veteran had normal muscle bulk and tone with normal motor strength.  Sensory was normal throughout the upper and lower extremities to light touch.  Reflexes were symmetric and within normal limits and negative straight leg raising was to 90 degrees bilaterally.  The examiner found no evidence of neural foraminal encroachment of any significance and no nerve root impingement and no dermatomal distribution of any neurologic finding.  In short, there is no showing of any significant neurologic impairment of function in either leg, or otherwise of even mild incomplete paralysis of any affected nerve.  There has been no objective finding of radiculopathy.  Thus, a separate rating is not warranted for any neurological symptoms.

Thus, there is a preponderance of the evidence against the claim for an increased evaluation for back strain with degenerative disc disease.  As a result, the Board finds that the benefit-of-the-doubt doctrine is not applicable, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Left Lateral Epicondylitis

Criteria & Analysis

The Veteran has claimed entitlement to an increased initial rating for left lateral epicondylitis (minor extremity) elbow.  A November 2005 rating decision granted service connection for left lateral epicondylitis and assigned a zero percent disability rating effective September 1, 2005 under Diagnostic Code 5206. 

Under Diagnostic Code 5206 for limitation of flexion of the forearm, flexion limited to 110 degrees is noncompensable and flexion limited to 100 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Other applicable codes include Diagnostic Codes 5207 and 5213.  Under Diagnostic Code 5207 for limitation of extension of the forearm, extension limited to 45 degrees or 60 degrees warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  Under Diagnostic Code 5213, for impairment of supination or pronation, limitation of supination to 30 degrees or less warrants a 10 percent rating and limitation of pronation with motion lost beyond the last quarter arch where the hand does not approach full pronation warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

The Veteran underwent a VA examination in May 2005.  He reported dull intermittent pain in the left lateral epicondyle at a severity of 1 out of 10.  He denied joint abnormality or flare up.  

Upon physical examination, the Veteran was noted to be right handed.  He was tender to palpation over the lateral epicondyle.  Upon wrist extension with resistance, the Veteran also noted pain in the lateral epicondyle of the left elbow.  The left elbow had full range of motion by Compensation and Pension worksheet guidelines.  There was no pain noted with any of the ranges of motion.  There was no effusion, redness, heat or locking.  There was no muscle atrophy.  There was no tenderness to palpation of the left elbow joint.  There were no abnormal signs of weightbearing noted, and no edema.  The examiner diagnosed left lateral epicondylitis.  The examiner noted that, with repetitive use of the left elbow, the Veteran reported increased pain.  The Veteran denied decreased range of motion for the left elbow due to increased pain.  He denied any fatigue, weakness, or incoordination with repetitive use.  

The Veteran underwent another VA examination in April 2006.  He reported a mild occasional ache.  He stated that, when doing deep palpation in a certain area on the lateral elbow, he occasionally felt "a little bit of comfort" but no pain radiating down his forearm or to the fingers.  He denied any flare-ups at the elbow joint.  

Upon physical examination, the Veteran had full and painless range of motion with easy flexion to 135 degrees, and extension to zero degrees without pain.  There was no pain with resisted wrist extension on the left.  The left lateral epicondyle was not swollen.  There was no focal tenderness.  With deep palpation just posterior to the lateral epicondyle, there was mild discomfort.  On repetitive motion of the elbow, there was no decreased range of motion or weakness or incoordination observed and no fatigue.  There was also no increased pain observed with repetitive motion.  There was no swelling or synovitis.  The examiner diagnosed left lateral epicondylitis much improved after second injection with virtually no objective abnormality remaining.  

The Veteran underwent another VA examination in July 2009.  He reported improvement in the left elbow.  He stated that he might have a flare once every two months, usually due to activities of heavy lifting or repetitive lifting.  He reported that flares could last up to a week or two.  He denied pain with motion in general, but he maintained that the lateral epicondyle region was quite tender with palpation no matter what.  

Upon physical examination, extension was zero degrees and flexion was 140 degrees.  Supination and pronation were 90 degrees each.  The Veteran had no pain on motion.  He described marked pain with gentle squeezing of the lateral epicondyle, and he reported that the pain radiated into the wrist extensors and the brachioradialis.  During repetitive motion testing, there were no additional losses of range of motion or loss of function of the involved joints due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.  The examiner diagnosed left lateral epicondylitis.  

Based on this evidence, the Veteran at maximum had flexion limited to 135 degrees and extension limited to zero degrees with no subjective pain on range of motion, which does not more nearly approximate flexion limited to 100 degrees or extension limited to 45 degrees, considering 38 C.F.R. §§ 4.40, 4.45, and thereby does not meet compensable ratings of 10 percent under Diagnostic Codes 5206 and 5207 respectively.  Additionally, at the July 2009 VA examination, supination and pronation were to 90 degrees each, with no pain on motion, which does not more nearly approximate supination limited to 30 degrees or limitation of pronation manifested by motion lost beyond the last quarter of the arc, considering 38 C.F.R. §§ 4.40, 4.45, and thereby a compensable rating for impairment of supination or pronation is not warranted under Diagnostic Code 5213.

As ankylosis, impairment of flail joint, radius or ulna are not shown, Diagnostic Codes 5205, 5209, 5210, 5211 and 5212 need not be considered.  As the Veteran did not have flexion limited to 100 degrees and extension limited to 45 degrees, Diagnostic Code 5208 is not applicable.

DeLuca

As noted previously, when evaluating musculoskeletal disabilities on the basis of limitation of motion, functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is to be considered in the determination of the extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 (2010); DeLuca, 8 Vet. App. at 204- 07.  The Board notes that the Veteran has reported back and left elbow pain.  The Board finds that the present disability ratings take into consideration the Veteran's complaints of pain, thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.


Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Comparing the Veteran's disability levels and symptomatology to the Rating Schedule, as previously discussed, the degree of back strain with degenerative disc disease and left lateral epicondylitis disabilities are contemplated by the Rating Schedule; there remain higher schedular evaluations corresponding to worsening of symptomatology.  The schedules are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).



ORDER

An initial evaluation in excess of 10 percent for back strain with degenerative disc disease is denied.

An initial compensable evaluation for left lateral epicondylitis is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


